DETAILED ACTION
This office action is in response to the application filed on 09/05/2019. Claims 1-18 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant's claim for foreign application number CN: 201811039514.2 filed on 09/06/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/27/2020, 09/08/2020 and 03/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 8-9 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “far and near” in claim 2-3, 8-9 and 14-15 are relative terms which renders the claim indefinite. The terms “far and near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, the terms “far and near” will be interpreted as any distance plane.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7, 11, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US 2016/0188986) in view of Gdalyahu (US 2017/0336792).

Regarding claim 1, Aoki discloses the following claim limitations: a method for detecting a precision of an internal parameter of a laser radar, comprising: obtaining point cloud data collected by the laser radar arranged on an autonomous mobile carrier travelling on a flat road (Aoki, paragraph 3, claims 1 and 8 discloses a road surface and a three-dimensional object are determined by generating a grid map in which a three-dimensional distance data point cloud measured by laser radar is accumulated…  a three-dimensional object on a reference surface… wherein the reference surface is a road surface; in addition, fig. 1 illustrates the sensor mounted on the vehicle traveling on a flat surface),
performing a three-dimensional scene reconstruction based on the point cloud data to obtain a point cloud model of a three-dimensional scene; dividing the point cloud model of the three-dimensional scene to obtain the road (Aoki, paragraph 66 discloses alculation unit 22 performs calculation using the coordinates of the coordinate system in the three-dimensional space, and the determination unit 23 determines whether a specified point belongs to a three-dimensional object. At this time, the determination unit 23 determines whether the specified point belongs to the three-dimensional object, based on the change in the height change amount between the specified point and the points close to the specified point).
	Aoki does not explicitly disclose the following claim limitations: determining a thickness of the road based on point cloud data of the road and determining whether the internal parameter of the laser radar is precise based on the thickness of the road.
	However, in the same field of endeavor Gdalyahu discloses more explicitly the following: determining a thickness of the road based on point cloud data of the road and determining whether the internal parameter of the laser radar is precise based on the thickness of the road (Gdalyahu, paragraph 468 discloses road profile sensor 1730 may include different types of devices for measuring different types of road profile, such as road surface roughness, road width, road elevation, road curvature, etc… the road profile sensor 1730 may include radar sensors to measure the distance from vehicle 1205 to road sides (e.g., barrier on the road sides), thereby measuring the width of the road).
	It would have been obvious to one the ordinary skill in the art at the time of invention to modify the teachings of Aoki with Gdalyahu to create point cloud system of Aoki with determining the thickness of a road.
	The reasoning being is to provide a sparse map for autonomous vehicle navigation. For example, the sparse map may provide sufficient information for navigation without requiring excessive data storage (Gdalyahu, paragraph 5).

	Regarding claim 5, Aoki and Gdalyahu discloses wherein determining whether the internal parameter of the laser radar is precise based on the thickness of the road comprises: in response to determining that the thickness of the road is greater than a preset thickness threshold, determining that the internal parameter of the laser radar is imprecise (Gdalyahu, paragraph 468 discloses road profile sensor 1730 may include different types of devices for measuring different types of road profile, such as road surface roughness, road width, road elevation, road curvature, etc… the road profile sensor 1730 may include radar sensors to measure the distance from vehicle 1205 to road sides (e.g., barrier on the road sides), thereby measuring the width of the road).

	Regarding claim 7, Aoki and Gdalyahu discloses an electronic device, comprising: one or more processors; a storage device, configured to store one or more programs that when executed by the one or more processors, cause the one or more processors to: (Aoki, paragraphs 4 and 132 discloses a memory and one or more processors),
obtain point cloud data collected by the laser radar arranged on an autonomous mobile carrier travelling on a flat road: (Aoki, paragraph 3, claims 1 and 8 discloses a road surface and a three-dimensional object are determined by generating a grid map in which a three-dimensional distance data point cloud measured by laser radar is accumulated…  a three-dimensional object on a reference surface… wherein the reference surface is a road surface; in addition, fig. 1 illustrates the sensor mounted on the vehicle traveling on a flat surface),
perform a three-dimensional scene reconstruction based on the point cloud data to obtain a point cloud model of a three-dimensional scene; divide the point cloud model of the three-dimensional scene to obtain the road; (Aoki, paragraph 66 discloses alculation unit 22 performs calculation using the coordinates of the coordinate system in the three-dimensional space, and the determination unit 23 determines whether a specified point belongs to a three-dimensional object. At this time, the determination unit 23 determines whether the specified point belongs to the three-dimensional object, based on the change in the height change amount between the specified point and the points close to the specified point),
determine a thickness of the road based on point cloud data of the road and determine whether the internal parameter of the laser radar is precise based on the thickness of the road (Gdalyahu, paragraph 468 discloses road profile sensor 1730 may include different types of devices for measuring different types of road profile, such as road surface roughness, road width, road elevation, road curvature, etc… the road profile sensor 1730 may include radar sensors to measure the distance from vehicle 1205 to road sides (e.g., barrier on the road sides), thereby measuring the width of the road).

	Regarding claim 11, Aoki and Gdalyahu discloses the electronic device of claim 7, wherein the one or more processors are caused to determine whether the internal parameter of the laser radar is precise based on the thickness of the road by: in response to determining that the thickness of the road is greater than a preset thickness threshold, determining that the internal parameter of the laser radar is imprecise  (Gdalyahu, paragraph 468 discloses road profile sensor 1730 may include different types of devices for measuring different types of road profile, such as road surface roughness, road width, road elevation, road curvature, etc… the road profile sensor 1730 may include radar sensors to measure the distance from vehicle 1205 to road sides (e.g., barrier on the road sides), thereby measuring the width of the road).

	Regarding claim 13, Aoki and Gdalyahu discloses a non-transitory computer readable storage medium, having a computer program stored thereon, wherein when the program is executed by a processor, a method for detecting a precision of an internal parameter of a laser radar is executed by the processor, the method comprising: (Aoki, paragraphs 4 and 132 discloses a memory and one or more processors),
obtaining point cloud data collected by the laser radar arranged on an autonomous mobile carrier travelling on a flat road (Aoki, paragraph 3, claims 1 and 8 discloses a road surface and a three-dimensional object are determined by generating a grid map in which a three-dimensional distance data point cloud measured by laser radar is accumulated…  a three-dimensional object on a reference surface… wherein the reference surface is a road surface; in addition, fig. 1 illustrates the sensor mounted on the vehicle traveling on a flat surface),
performing a three-dimensional scene reconstruction based on the point cloud data to obtain a point cloud model of a three-dimensional scene; dividing the point cloud model of the three-dimensional scene to obtain the road (Aoki, paragraph 66 discloses alculation unit 22 performs calculation using the coordinates of the coordinate system in the three-dimensional space, and the determination unit 23 determines whether a specified point belongs to a three-dimensional object. At this time, the determination unit 23 determines whether the specified point belongs to the three-dimensional object, based on the change in the height change amount between the specified point and the points close to the specified point),
 determining a thickness of the road based on point cloud data of the road and determining whether the internal parameter of the laser radar is precise based on the thickness of the road (Gdalyahu, paragraph 468 discloses road profile sensor 1730 may include different types of devices for measuring different types of road profile, such as road surface roughness, road width, road elevation, road curvature, etc… the road profile sensor 1730 may include radar sensors to measure the distance from vehicle 1205 to road sides (e.g., barrier on the road sides), thereby measuring the width of the road).

	Regarding claim 17, Aoki and Gdalyahu discloses the non-transitory computer readable storage medium of claim 13, wherein determining whether the internal parameter of the laser radar is precise based on the thickness of the road comprises: in response to determining that the thickness of the road is greater than a preset thickness threshold, determining that the internal parameter of the laser radar is imprecise (Gdalyahu, paragraph 468 discloses road profile sensor 1730 may include different types of devices for measuring different types of road profile, such as road surface roughness, road width, road elevation, road curvature, etc… the road profile sensor 1730 may include radar sensors to measure the distance from vehicle 1205 to road sides (e.g., barrier on the road sides), thereby measuring the width of the road).

Allowable Subject Matter
Claims 4, 6, 10, 12, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-3, 8-9 and 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481